                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                  Plaintiff,

vs.
                                                                 Case No. 18-20025-01-DDC
GEORGE BUSH, JR. (01),

                  Defendant.

                                  MEMORANDUM AND ORDER

           This matter is before the court on defendant George Bush, Jr.’s Motion to Dismiss Count

6 of the Superseding Indictment1 (Doc. 225). Mr. Bush contends Count 6 is deficient on its face

because it fails to connect the alleged possession of a weapon to a drug crime “on the day in

question.” Doc. 225 at 1. The government has responded (Doc. 229). For reasons explained

below, the court denies Mr. Bush’s motion.

      I.      Background

           The government has charged Mr. Bush in an eight count Superseding Indictment. Doc.

205. Relevant here are Count 1, Count 3, and Count 6. Count 1 charges Mr. Bush with violating

21 U.S.C. § 841(a)(1) and (b)(1)(B)(i), accusing him of knowingly and intentionally conspiring

with others to distribute and possess with intent to distribute, more than 100 grams of heroin. Id.

at 1. Count 3 charges Mr. Bush with violating 21 U.S.C. § 856(a), alleging that he knowingly

and intentionally conspired with others to use and maintain, and manage as an occupant, a house


1
         Mr. Bush’s motion references Count 7. See, e.g., Doc. 225 at 1. But, as the government has
noted in its response (Doc. 229 at 1), it is clear from the substance of Mr. Bush’s arguments that he
intended to move to dismiss Count 6. See Doc. 225 at 1 (noting that “Count 7 . . . alleges that Mr. Bush
unlawfully possessed a pistol in furtherance of a drug trafficking crime”); see also Doc. 205 at 3
(Superseding Indictment charging Mr. Bush with knowing possession of a pistol in furtherance of a drug
trafficking crime in Count 6). Thus, the court construes Mr. Bush’s motion as one to dismiss Count 6 of
the Superseding Indictment.
for the purpose of distributing heroin. Id. at 2. Count 6 charges Mr. Bush with violating 18

U.S.C. § 924(c)(1)(A)(i) & (c)(2), alleging he knowingly possessed a pistol in furtherance of a

drug trafficking crime on or around October 29, 2017, specifically, the drug trafficking offenses

charged in Count 1 and Count 3 of the Superseding Indictment. Id. at 3.

   II.      Discussion

         Mr. Bush argues that Count 6 of the Superseding Indictment fails to define the drug

trafficking offense it is tied to with requisite specificity. Count 6, Mr. Bush alleges, “merely

points to a vague ‘drug trafficking crime’” but does not explain how Mr. Bush possessed a

firearm “in furtherance of” drug activity. Doc. 225 at 4. “Given the omnipresent cameras in the

823 Parallel Ave. house, Mr. Bush argues that [he needs] greater specificity” for Count 6 to

“properly understand the transaction in question and defend himself at trial.” Id. For example,

Count 6 charges Mr. Bush with possessing a firearm on or about October 29, 2017 but, Mr. Bush

contends, the government’s evidence produced for that date provides no clarity about how the

government plans to assert that Mr. Bush’s possession of a firearm was “in furtherance of” a

drug trafficking crime.

         Mr. Bush cites United States v. Iiland, 254 F.3d 1264 (10th Cir. 2001) as support for the

proposition that “‘the government must clearly show that a firearm was possessed to advance or

promote the commission of the underlying offense,’” and that “‘mere presence of a firearm in an

area where a criminal act occurs is [not sufficient].’” Doc. 225 at 5 (quoting Iliand, 254 F.3d at

1271). Mr. Bush also directs the court to United States v. Busby, 421 F. App’x 776 (10th Cir.

2009), where the Circuit “examined the necessity of a nexus between a § 924(c) charge and its

possession-in-furtherance prong.” Doc. 225 at 5. At bottom, Mr. Bush asserts that Count 6 of




                                                 2
the Superseding Indictment is defective on its face because it fails to allege any nexus between

possession of a firearm and any activity in furtherance of a drug trafficking crime.

       The government responds, asserting that Mr. Bush is asking the court to apply the wrong

standard to decide Count 6’s sufficiency. The government notes that the cases Mr. Bush relies

on were decided post-conviction, and defendants there challenged the sufficiency of the evidence

presented at trial. Doc. 229 at 2 (citing Doc. 225 at 5). Instead, the government asserts that

“‘[o]n [a] motion to dismiss [an] [i]ndictment, the question is not whether the government has

presented sufficient evidence to support the charge, but solely whether the allegations in the

[i]ndictment, if true, are sufficient to establish a violation of the charged offense.’” Doc. 229 at 1

(quoting United States v. Todd, 446 F.3d 1062, 1067 (10th Cir. 2006)). The government argues

that Mr. Bush’s argument is flawed in three ways.

       First, the government contends the Superseding Indictment alleges that Mr. Bush

possessed a firearm “‘on or about October 29, 2017.’” Doc. 229 at 3 (quoting Doc. 205 at 3

(emphasis added)). This language, the government asserts, means that the government is not

limited to evidence in the 24 hours comprising October 29. And, the jury will decide whether

the government has met its burden to support a conviction on Count 6.

       Second, the government argues, the evidence Mr. Bush cites in his motion is only “his

version of what is depicted” in surveillance video. Doc. 229 at 3. The government asserts that it

will present “significant evidence” at trial to support the drug trafficking activity alleged. Id.

The government also asserts that its evidence will show that the firearm was more than merely

present at the scene. Id.

       Third, the government disputes Mr. Bush’s argument that it failed to allege a nexus

between possession of a firearm and the activity which it furthered. The government contends



                                                  3
Count 6 alleges that Mr. Bush possessed a pistol and that he did so in furtherance of the

conspiracies charged in Counts 1 and 3. The government argues that Count 6 adequately charges

Mr. Bush under 18 U.S.C. § 924(c) because § 924(c) doesn’t require the government to “specify

a particular . . . predicate offense . . . .” Doc. 229 at 5. And, the government contends, it has

charged Mr. Bush with a drug trafficking crime as defined by the statute. Id. (citing 18 U.S.C. §

924(c)(2)). So, the government argues, the court should deny Mr. Bush’s motion.

       The court agrees. “‘An indictment is sufficient if it sets forth the elements of the offense

charged, puts the defendant on fair notice of the charges against which he must defend, and

enables the defendant to assert a double jeopardy offense.’” United States v. Redcorn, 528 F.3d

727, 733 (10th Cir. 2008) (quoting United States v. Chisum, 502 F.3d 1237, 1244 (10th Cir.

2007) (further quotations omitted)); see also United States v. Patterson, 713 F.3d 1237, 1249

(10th Cir. 2013) (noting that one of the “two principal criteria” used to assess an indictment’s

sufficiency is whether the indictment contains the essential elements of the charge and puts the

defendant on notice of what he must defend). “[A] challenge to the indictment is not a vehicle

for testing the government’s evidence. Rather, an indictment should be tested solely on the basis

of the allegations made on its face, and such allegations are to be taken as true.” United States v.

Powell, 767 F.3d 1026, 1031 (10th Cir. 2014) (quoting Redcorn, 528 F.3d at 733). And, “as

Redcorn makes clear, the government’s ultimate inability to prove its case in the way set out in

the indictment is a question of sufficiency of the evidence” and not whether the indictment is

facially valid. Id. (citing Redcord, 528 F.3d at 733–34).

       Here, the court must assume the truth of the allegations in Count 6. Redcorn, 528 F.3d at

733. It alleges that on or about October 29, 2017, Mr. Bush “knowingly possessed a pistol, in

furtherance of a drug trafficking crime for which he may be prosecuted in a court of the United



                                                  4
States.” Doc. 205 at 3. Also, Count 6 specifies that the drug trafficking crimes in question are

the “offenses alleged in Counts 1 and 3.” Id. As the government noted, Count 1 and Count 3 are

conspiracies charged within 21 U.S.C. § 841 and 21 U.S.C. § 856, respectively. Both statutes

fall under 18 U.S.C. § 924(c)(2)’s definition of “drug trafficking crime.” Id. (defining drug

trafficking crime as “any felony punishable under the Controlled Substances Act (21 U.S.C. 801

et seq.) . . . .”). So, where “the indictment quotes the language of a statute and includes the date,

place, and nature of illegal activity”—as the Superseding Indictment does here—the government

“need not go further and allege in detail the factual proof that will be relied upon to support the

charges.” Redcorn, 528 F.3d at 733 (citation and internal quotation marks omitted).

       Count 6 of the Superseding Indictment sufficiently alleges the elements of the crime

charged. The court thus denies Mr. Bush’s Motion to Dismiss Count 6 of the Superseding

Indictment (Doc. 225).

       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Bush’s Motion to

Dismiss Count 6 of the Superseding Indictment (Doc. 225) is denied.

       IT IS SO ORDERED.

       Dated this 26th day of February 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree ____
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                  5
